DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 30-40, and Species B, Figures 5A-5D and 8, in the reply filed on 12/2/2020 is acknowledged.
Claims 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a top perforation” (claim 32), “a hinged [ ] lid” (claim 33), and the entrance of the dispenser chamber being “closable” (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present invention relates to” in line 1 should be deleted as being implied and not contributing to the conciseness of the abstract. Correction is required. See MPEP § 608.01(b).
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “means for immobilizing” is a plurality of edges, a mesh, a series of slopes separated by a shallow edge, a halfpipe, ribbed paper, a plurality of edges, ribs, ridges, or bumps, or functional equivalents thereof. See Spec. at paragraph [0012].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitations "the top member," “the covering grid,” and “the hive” in lines 1, 2, and 2, respectively.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 35 recites the limitation "the floor member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 36 and 37 each recite the limitation "the hive" in line 2.  There is insufficient antecedent basis for this limitation in each of the claims.
Claim 38 recites the limitation "The beehive of claim 1" (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 39 and 40 are each rejected as being dependent from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,278,370 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features required by claim 30 are also required by claim 18 of the ‘370 patent, with the exception that claim 1 of the ‘370 requires a “first chamber,” rather than a “dispenser chamber that holds a substance to be disseminated,” as presently recited in claim 30, but the “first chamber” includes “means to immobilize a substance on the floor member of said first chamber, wherein bees are able to walk on the means to immobilize a substance,” and it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to have the first chamber hold a substance to be disseminated—as intended by the means to immobilize a substance—in order to use the chamber as intended and allow bees to propagate an inoculum substance for improving plant yields.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacCagnani et al., “Investigation of hive-mounted devices for the dissemination of microbiological preparations by Bombus terrestris,” Bulletin of Insectology 58(1): 3-8 (2005) (submitted by Applicants on IDS filed 3/22/2019; hereinafter MacCagnani), in view of Watson, U.S. Patent No. 8,764,512 B1.
Re Claim 30, MacCagnani teaches a beehive comprising a disseminator device (SSP-dispenser or OP-dispenser; see figures 1 and 2 and “Materials and methods”) and a top (see id.), the disseminator device being an integrated part of the beehive and near a top of the beehive (see id.), the disseminator device comprising a dispenser chamber (chambers for dispensing T. harzianum) that holds a substance (T. harzianum) to be disseminated, the dispenser chamber comprising an entrance and an exit. See figures 1 and 2.
MacCagnani is silent as to the beehive comprising a top grid, the disseminator device being an integrated part of the top grid.
see figure 1), the top grid having an integrated part that is a hive entrance (see id. and 4:37-46).
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the beehive of MacCagnani to comprise a top grid, the disseminator device being an integrated part of the top grid—the latter in view of the teachings in MacCagnani of the disseminator device, having a hive entrance, being near a top of the beehive and in Watson of a hive entrance being an integrated part of the top grid—as taught by Watson, in order to provide improved ventilation of, and airflow through the hive. See Watson at Abstract and 4:27-36.
Re Claim 31, MacCagnani as modified by Watson teaches that the top member of the dispenser consists of the covering grid of the hive. See MacCagnani at figures 1 and 2 and “Materials and methods,” specifically “removable transparent plastic sheet was used as cover” for the SSP-dispenser and “[e]ach passageway was covered with a 2-mm-thick, removable, transparent plastic sheet” for the OP-dispenser; Watson at figure 1 and 5:3-7.
Re Claim 32, MacCagnani as modified by Watson teaches that the dispenser chamber is fillable with the substance (see MacCagnani at figures 1 and 2 and “Materials and methods”), but is silent as to the chamber comprising a top perforation.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the dispenser chamber to have a top perforation through which the dispenser chamber is fillable with the substance, in order 
Re Claim 33, MacCagnani as modified by Watson teaches a hinged or removable lid (see MacCagnani at “Materials and methods,” specifically “removable transparent plastic sheet was used as cover” for the SSP-dispenser and “[e]ach passageway was covered with a 2-mm-thick, removable, transparent plastic sheet” for the OP-dispenser) connected to the top grid (see id., MacCagnani at figure 1; Watson at figure 1), through which the dispenser chamber is fillable with the substance (functional language that MacCagnani as modified by Watson is capable of—the removable lids could be removed, and the chamber filled with the substance).
Re Claim 34, MacCagnani as modified by Watson teaches that the entrance of the dispenser chamber is closable. See MacCagnani at figures 1 and 2, noting that the entrances are “closable,” i.e., able to be closed, for example by placing an object over the entrances; see also Watson at 4:40-43, teaching that mesh 26 may be placed over the entrance.
Re Claim 35, MacCagnani as modified by Watson teaches means for immobilizing the substance to be disseminated (see MacCagnani at figure 1, teaching a plurality of edges, ribs, ridges, or bumps; see also Spec. at paragraph [0012]) at the floor member of the dispenser chamber. See MacCagnani at figure 1 and “Materials and methods.”
Re Claim 36, MacCagnani as modified by Watson teaches a unidirectional entrance for bees entering the hive. See MacCagnani at figure 1 and “Materials and see MacCagnani at figure 2 and “Materials and methods,” teaching the OP-dispenser having a conical entrance tube that functions as a unidirectional entrance; see also Spec. at paragraphs [0014] and [0043]-[0045], disclosing conical tubes as being unidirectional pathways.
Re Claim 37, MacCagnani as modified by Watson teaches a unidirectional exit pathway for bees leaving the hive. See MacCagnani at figure 1 and “Materials and methods,” teaching that the SSP-dispenser has A illuminated to function as a unidirectional exit; or see MacCagnani at “Discussion,” specifically “[t]he OP-dispenser, instead, intercepted all and only outgoing bees, and was never used by incoming bees to enter the hive;” see also Spec. at paragraphs [0014], [0036]-[0037], and [0043]-[0045].
Re Claim 38, as best understood to be intended to depend from claim 30, MacCagnani as modified by Watson teaches bees. See MacCagnani at Abstract; Watson at 4:37-46.
Re Claim 39, MacCagnani as modified by Watson teaches that the bees are honeybees or bumblebees. See id.
Re Claim 40, MacCagnani as modified by Watson teaches that the bees are bumblebees. See MacCagnani at Abstract.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are advised that the dispenser of Yu and Sutton (NPL .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LISA L TSANG/Primary Examiner, Art Unit 3642